Citation Nr: 0944164	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  09-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Evaluation of hallux valgus, status post bunionectomy, 
currently rated as 10 percent disabling.

2.  Evaluation of atrophy, muscle group IX, left leg, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The appellant had active service from January 1989 to 
September 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

A Video Conference hearing before the undersigned was held in 
July 2009.  A transcript of the hearing has been associated 
with the claim file.  

The Board notes that at the hearing and in arguments made in 
a statement of June 2008 by the appellant's representative, 
the appellant appears to be raising an issue under 
38 U.S.C.A. § 1151 for a bunionectomy done by the VA.  This 
issue is REFERRED to the RO for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the case must be remanded for additional 
development.

At the Veteran's July 2009 hearing, his representative 
asserted that the VA examination was inadequate as it was 
signed by a physician's assistant (PA), not a physician.  
While the Veteran's representative did not specify which VA 
examination he was referencing, a review of the file shows 
that the VA examinations of February 2009 and October 2007 
were signed by a PA and not by a physician.  While such an 
individual, identified as a PA, may be adequately trained and 
qualified to conduct physical examinations and render 
opinions if properly supervised by appropriate VA personnel, 
the Board notes that, the Veterans Benefits Administration 
Adjudication Procedure Manual M21-1MR, Part III, subpart iv, 
Ch. 2, § D.19.a, clearly requires that reports of physical 
examinations conducted by a PA be signed by a physician.  The 
examination reports were not reviewed and not signed by a 
physician, as required.

In view of the foregoing, and in consideration of the 
specific request raised by the Veteran's representative, 
further examination is necessary here. See 38 C.F.R. § 5103A; 
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected hallux valgus, status post 
bunionectomy, and atrophy of the left 
muscle group XI.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the Veteran's service-
connected hallux valgus, status post 
bunionectomy, and atrophy of the left 
muscle group XI.

The examiner should report all signs 
and symptoms necessary for rating the 
Veteran's disability under the rating 
criteria.  The examination should 
include range of motion testing of all 
involved joints, functional impairment 
due to pain on use or due to flare-ups, 
weakened movement, excess fatigability 
or incoordination, muscle damage, and 
muscle strength.  The examiner should 
indicate whether the degree of injury 
to each muscle group involved in 
moderate, moderately severe, or severe.  
Any opinions expressed by the examiner 
should be accompanied by a clear 
rationale, and a discussion of the 
facts and medical principles involved, 
if necessary.

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Statement 
of the Case.  If any benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


